internal_revenue_service number info release date index number date xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxx dear xxxxxxxxxx thank you for your letter dated date concerning xxxxxxxxxx xxxxxxxxxxxxxxxxxxxxx you ask for a review of the organization’s tax-exempt status because you believe it is engaged in discriminatory practices in violation of the internal_revenue_code the code the code includes taxpayer privacy provisions which were enacted by congress to protect the privacy of tax returns and tax_return information of all taxpayers therefore we cannot disclose what action if any the irs has taken or may take regarding xxxxxxxxxxxxxxxxxxxxxxxxxxxxxxxx however we can provide you with information on certain requirements applicable to tax-exempt private_schools in the irs announced that racially discriminatory private_schools no longer qualified for exemption under sec_501 of the code the basis for this position was subsequently published in revrul_71_447 1971_2_cb_230 which defines a racially nondiscriminatory policy to mean that the school admits students of any race to all the rights privileges programs and activities generally accorded or made available to students at the school and that the school does not discriminate on the basis of race in administration of its educational policies admissions policies scholarship and loan programs and athletic and other school-administered programs in arriving at this position revrul_71_447 supra identified a clearly established public policy against racial discrimination in education as reflected in court cases such as 347_us_483 and legislation such as the civil rights act of the position of the irs that racially discriminatory private_schools do not qualify for exemption under sec_501 of the code was affirmed by the supreme court in 461_us_574 there the court concluded that racial discrimination in education is contrary to public policy and racially discriminatory schools cannot be viewed as conferring a public benefit within the meaning of sec_501 the court also made it clear that the irs’s role is very limited and that the irs should act only in those situations when there is no doubt that an organization’s activities violate fundamental public policy the supreme court maintained that unless there is a clearly established fundamental policy against granting exemption an educational_organization would qualify for exempt status under sec_501 with regard to private_schools whose admissions policies include a preference for xxxxxxxxxxxxxxxx we note that there are federal and state laws designed to provide beneficial treatment to xxxxxxxxxxxxxxxx in a variety of contexts including education and there are court decisions that approve of such beneficial treatment however there is generally an absence of federal and state laws or court decisions prohibiting preferences for xxxxxxxxxxxxxxxx and concluding that such a preference would be contrary to clearly established public policy furthermore the factors leading to the adoption of the irs’s administrative position in revrul_71_447 supra and the supreme court’s decision in bob jones university v united_states supra are not present in the case of a xxxxxxxxxxxxxxx preference we believe there is public policy in favor of such a preference and an absence of clearly established public policy that would prohibit such a preference under these circumstances the admissions policies of private_schools that include a preference for xxxxxxxxxxxxxxxx do not rise to the level of racial discrimination and are consistent with current fundamental public policy i appreciate your sharing your concerns with us if you have any questions please call xxxxxxxxxxxxxxxxx id xxxxxxxxx of this office at xxxxxxxxxxxxxx sincerely gerald v sack gerald v sack manager exempt_organizations technical group
